 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union 198, United Brotherhood of Carpentersand Joiners of America,AFL-CIOandSecurityConstruction Co.andHenry C. Beck Company.Case 16-CC-281 and 16-CC-282October 18, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn July 2, 1968, Trial Examiner John P. von Rohrissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner,'ORDER2 Under theestablishedpolicy not to overrule a Trial Examiner'scredibility findings unless a clear preponderance of all relevant evidenceconvinces us that theyare incorrect,we find nobasis for disturbing thecredibility findings in this caseStandard Dry Wall Products, Inc ,91NLRB 544, enfd 188 F.2d 362 (C A 3).As Respondentpoints out,"Christian,"in next to the last sentenceof fn. 9, should be "Sudderth " This typographicalerror doesnot affectthe decision and is hereby corrected3Member Fanning concurs in the finding that Respondent violatedSection 8(b)(4)(i) and (u)(B). However,he bases his conclusion on theevidence thatRespondent'spicketing was not conducted initially inconformity with thestandardsset forth inMoore Dry Dock Company,92 NLRB 547,and, therefore,finds it unnecessary to consider what, ifany, effectRespondent'soral statements had upon the legality of itspicketingSeeMember Fanning's separate statement of position inGeneral Telephone Company of Cahfornia,151 NLRB 1490, fn. 4TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon charges filed onFebruary 28 and March 12, 1968, the General Counsel of theNational LaborRelationsBoard, by the Regional Director forRegion 16 (Fort Worth, Texas), issued a consolidated com-plaint on March 29, 1968, against Local Union 198, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,herein referred to as the Respondent or the Union,allegingthat it had engaged in certain unfair labor practices affectingcommerce within the meaning of Section 8(b)(4)(i) and (n)(B)of the National Labor Relations Act, as amended, 61 Stat.136, herein called the Act. Thereafter the Respondent filed ananswer denying the allegations of unlawful conduct alleged inthe complaint.Pursuant to notice, a hearing was held before me on April15 and 16, 1968, in Dallas, Texas All parties were representedby counsel and were afforded opportunity to adduce evidence,to examine and cross-examinewitnesses,and to file briefsBriefs have been received from the General Counsel and theRespondent and they have been carefully considered.Upon the entire record in the case and from my observationof the witnesses, I hereby make the followingPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that Respondent, LocalUnion 198, United Brotherhood of Carpenters andJoinersof America, AFL-CIO, Dallas, Texas, itsofficers, agents, and representatives, shall take theaction set forth in the Trial Examiner's Recom-mended Order, as herein modified:Delete from paragraph 1(a) of the RecommendedOrder "; or" following "any services" and inserttherefor:"where an object thereof is to force and require theaforesaid employers and others to cease doing busi-ness with the City of Dallas; or"1The Respondent Union's request for oral argument is herebydenied as,in our opinion,the record,including the exceptions and brief,adequately presents the issues and positions of the parties173 NLRB No 36FINDINGSOF FACT AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERSThe city of Dallas is a municipal corporation situated inDallas County, Texas, incorporated under and by virtue of aspecial act of the legislature of the State of Texas, maintainingitsprincipal office at Maine and Harwood Streets, Dallas,Texas. It owns and operates Love Field, an airport terminalfacilitywhich provides interstate and international air trans-portation services,where it is engaged in the letting ofcontracts for the designing, engineering, and construction ofadditional terminal facilities. It receives gross annual revenue inexcess of $500,000 in the operation of said airport.Security Construction Co., at times herein called Security,is, and has been at all times material herein, a corporation dulyorganized under, and existing by virtue of the laws of the Stateof Texas and maintains its principal office in Dallas, Texas,where it is engaged in the building and construction industry asa general contractor During the year preceding the hearingherein,Security purchased goods and materials valued inexcess of $50,000 which goods and materials were transported LOCAL 198, CARPENTERS197to building sites in Texas directly from points located outsidethe State of TexasHenry C. Beck Company, at times herein referred to asBeck, is a Delaware corporation and maintains its principaloffice in Dallas, Texas, where it is engaged in the building andconstruction industry as a general contractor During the yearpreceding the hearing herein, Beck, in the course and conductof its business operations, purchased goods and materialsvalued in excess of $50,000, which goods and materials weretransported to building sites in the State of Texas from pointslocated outside of the State of Texas.Edwin S. Bell, an individual d/b/a Ed Bell Construction Co.,maintains its principal office in Dallas, Texas, where it isengaged in the heavy construction industry as a terminalcontractor.By reason of the above-mentioned interstate purchases andshipments, Security and Beck are, and have been at all timesmaterial to the issues herein, engaged in interstate commerce,and in operations affecting commerce, within the meaning ofSection 2(6) and (7) of the Act. Accordingly, I find that theBoard has jurisdiction of the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDLocal Union 198, United Brotherhood of Carpenters andJoiners ofAmerica, AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA. The FactsAt all times material hereto, and continuing at the time ofthe hearing, various projects involving the improvement andexpansion of certain facilities at the Love Field airport inDallas, Texas, are being undertaken at a total estimated cost ofapproximately $20,000,000. Largest among these are theconstruction of terminal facilities for Braniff Airlines andAmerican Airlines, the contracts for which are let or approvedby the city of Dallas and are financed by municipal revenuebonds.It is undisputed that the city of Dallas historically hasmaintained a distinction between the building constructionindustry and the so-called highway and heavy constructionindustry in the letting of its contracts. The heavy constructionindustry is classified as that which is engaged in the building ofsuch projects as bridges, roads, dams, culverts, curbs, alleys andthe like. This work normally is not covered by a roof andpeople do not dwell in thearea.The building and constructionindustry, on the other hand, is defined as that which isprincipally engaged in the construction of commercial andindustrial type buildings, and housing.The dispute in the instantcase arisesout of the perform-ance of a contract which the Ed Bell Construction Co. has withthe city of Dallas for the modification and expansion ofparking facilities at the Love Field airport. This construction isat ground level, although it includes two ramps to an upperlevel.Bell,which is engaged in the heavy constructionindustry, is a nonunion contractor. It does not hire membersof the Respondent Union nor does it hire employees with thejob classification of carpenter.The contract between Bell and the city of Dallas providesfor minimum wage rates for each of the various job classifica-tions set forth therein. Theseratesarepredicated uponperiodic area surveys in accordance with the formula providedin the Davis-Bacon Act. As the Respondent points out,although a contractor who is party to this type of contract isrequired to pay the minimum rates as provided therein, he isnot precluded from paying higher rates if he so desires.As will be detailed below, the Respondent Union beganpicketing the entrance to the Love Field airport on February26, 1968. Preliminarily, however, it is to be noted that Bell'semployees were engaged in the building of a retaining wall fora ramp to the overhead parking structure at the time thepicketing beganThe crew at this time included a foreman,laborers and two employees classified as form builders (struc-tures).'As to the construction of the retaining wall, basicallythisinvolves the construction of outer forms into whichconcrete is poured. The forms utilized by Bell are sheets ofplywood which are drilled with holes and are attached togetherwith steel clamps and ties. The sheets of plywood are of ageneral standard size, they can be used interchangeably and infact are used over again on as many as 10 different jobs. Bellcredibly testified that such carpenter tools as hammers andsaws are used by his crew only 5 percent of their workingtime.'Testimony from the Respondent reflects that itsmembers are not uncommonly engaged in the construction offorms for retaining walls and ramps which are similar to thoseutilized by Bell However, the testimony reflects that this workisgenerally undertaken in connection with the heretoforedescribed building and construction type projects rather thanhighway and heavy construction type projects. Further, theduties of Bell's employees, including form builders, not onlyinclude work in connection with the actual construction of theforms, but also include such additional functions as thepreparation of the ground site, cement pouring and cementfinishing.Members of the Respondent do not engage in any ofthe latter type work.A J. Christian, a business agent of the Respondent Union,testified without contradiction, that in early February 1968 hespoke to Willie Overton, Bell's superintendent at the LoveField jobsite, and inquired as to the wage rate being paid Bell'semployees. Overton advised Christian that Bell's employeeswere being paid at various rates between $2 and $4 per hour.Christian also testified that at about this time he was awarethat a union contractor, one Schwartz,was engaged as asubcontractor in form building work in connection with theconstruction of a pedestrian tunnel between the parking lotand the terminal building.3 This project was adjacent to theBell project (beginning approximately 50 feet distant there-from) and the Schwartz employees were being paid at theunion rate of $4.60 per hour.IBell testified that at times other employees employed by him atthe Love Field project included those with such job classifications asconcrete finishers (paving),concrete finishers(structures),form setters(paving andcurb);and truckdrivers and various equipment operators.2This includes the fact that the hammers are principally utilized toturn latches which hooks the form ties into clamps.3 Sterline Thompson,president of Security Construction Companywhich was the general contractor on this job,testified that the tunnelwas a"building project." The entrance has glass doors,and the tunnelwas lined with architectual materials and was equipped for lighting,heating and air conditioning. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDChristian wrote Bell the following letter on February 20,1968.Gentlemen:This letter is to protest the undercutting of unionwages and working conditions by your firm. It is ourinformation that the working conditions and wages beingpaid to persons in your employ are substantially lower thanthe union scale prevailing for such work in this area. If weare mistaken, please advise immediately.By this letter we are not requesting, nor shall werequest that you employ or refuse to employ any individualor group of individuals, nor do we request that you assignwork to employees in any particular labor organization orany particular trade, craft, or class. We do not seek toorganize your employees, nor do we suggest or request thatyou recognize or bargain with this organization as arepresentative of your employees, nor do we suggest orrequest that you recognize or bargain with this organizationas a representative of your employees. Our sole purpose isto seek to eliminate the threat to union wages and workingconditions that has arisen as a result of the practices of yourfirm.We shall be happy to provide upon request informa-tion on the prevailing union wages and working conditionsin this area.It is our hope that you will cease to undercut unionwages and working conditions. However, in the event wehave not heard from you by February 23, 1968, to thecontrary,we will assume that your practices remainunchanged and will feel compelled to pursue any lawful andlegitimate means of publicizing your substandard wages andworking conditionsWe will appreciate your consideration in this matter.Bell made no response to the above letter.On February 26, 1968, the Respondent Union placed apicket at the entrance to Love Field airport at the corner ofMockingbird Street and Cedar Springs Street Employees of allcontractorsworking at the airport used th!s entrance. Thelegend on the picket sign stated as follows:CARPENTERLocal Union 198PROTESTS THE UNDERCUTTINGOF UNION WAGES & CONDITIONSByED BELL CONSTRUCTION CO.We are picketing above employer onlyThe picket remained at this site for 3 days. On the 4th daythe situs of the picketing was changed to the foot of a statue,4 This is revealed by General Counsel Exhibit 5, which is a scaledplot of Love Field and its environs,including the places of picketing5At this point the picketing was enjoined by a United StatesDistrict Court pursuant to a proceeding brought by the General Counselunder Section10(1) of the Act.6 Respondent'sanswer admits that"some of the employees ofemployers working at the site ceased work." The testimony of Larry CSudderth reflects that on the first day of picketing the employees ofHenry C.Beck Company and four or five of its subcontractors, theseincluding such crafts as iron-workers,carpenters,plumbers, electriciansand laborers,left the job when they got off the bus. They did not returnto work until the picketing ceased on March 25 The same was true ofthe various craft employees employed by the Security Construction Coand its subcontractors7 There is no dispute concerning the above conversationthis being located adjacent to the public parking lot in front ofthe Love Field terminal building. This situs is adjacent to theBell construction site and is approximately 3300 feet, or over1hmile, from the point where the picketing took place on thefirst3 days.' The picketing continued at the statue untilabout March 25, 1968.5It is undisputed that the picketing, from its very inception,had the effect of causinga substantialnumber of employees ofemployers other than Bell to refuse to cross the picket line.6Within a day or two after the inception of the picketing,representativesof Beck and Security contacted the Unionconcerningthe problem with which they were confronted as aresult of the picketing. In fact, the first contact between thepartieswasanticipatory and occurred 3 days before thepicketingbegan. I turn now to a consideration of thistestimony.Larry C. Sudderth, the projectengineerfor the Henry C.Beck Company, testified that on February 23, a Friday, he wasadvised bya subcontractorthat a picket would be placed atLove Field on Monday morning. Accordingly,on the samedate Sudderth telephoned the Respondent'sunion hall andspoke to J. L. Anderson, a RespondentBusinessagent. WhenAnderson confirmed that such picketing would take place,Sudderth asked who it would be against. Anderson replied thatitwould be the Ed Bell Construction Co. Sudderth theninquired if the picketing would have any effect upon theHenry C. Beck Company. Anderson said that it would not.7Upon the cessation of work by Beck's employees after thepicket appeared on February 26, Sudderth on this same dayagain calledAnderson. On this occasion Andersonput BusinessAgent A. J. Christian on the telephone to talk to Sudderth.Stating first that the picketing at Mockingbird and CedarSprings Streetshad causeda cessationof work by Beck'semployees at Love Field, Sudderth asked why the picket hadbeen placed there. Christianreplied, accordingto the creditedtestimony of Sudderth, that he was not sure of the location ofBell'swork but that he knew this location would cover allareaswhere Bell might be working. Christian also stated thatthe Union was picketing Bell only, not any other employer,and that he was sorry the picketing discommoded the BeckCompany. Sudderth then asked what he could do to get thepicket removed. According to Sudderth, Christian responded"that he could not tell us [Beck] what to do but we might putpressureon the city of Dallas toquit awardingthis type ofcontract."8 Sudderth said the conversation ended with histellingChristian that his company had a contract withAmerican Airlines, not the city of Dallas, and that they had noreason tocontact the city since this was not their problem.9Edward N. Anderson, senior vice president of Beck,testified that he returned from out-of-town toDallas on8 This testimony by Sudderth,aswell as similar testimony by twoother employer representatives as hereinafter set forth,isdenied byChristianChristian'stestimony and my resolution of this conflict isdiscussed later in this Decision.9 On direct examination Sudderth testified that he held a conver-sation of similar content with Christian again on February 27 However,when on cross-examination it was pointed out to him that his pretrialaffidavit and his 10(l) testimony related to only two conversations,Sudderth testified that he was not certain of having another conversa-tion with Christian on February 27, although he was certain that he didhave the conversations with Anderson on February 23 and withChristianon February26. I believe that Christian was mistaken as toany February 27 conversation. However, as indicated below, anotherofficial of Beck did talk to Christian on February 27. LOCAL198, CARPENTERSFebruary 27Having been apprised of the picketing, it isundisputed that Anderson called Christian and had a conversa-tion with him on this date. Anderson testified that he began bystating that the picketing had stopped work on his jobs at LoveFieldHe then mentioned the situs of the picketing and toldChristian that he "didn't think it was fair to stop all the goodunion contractors to picket one little nonumon contractor andkeep all of us from going to work." According to Anderson,Christian advised him that the picketing was directed againstBell, but that he (Christian) also stated that "he didn't feel theCity had any right to let the contracts that way and that ... Iought to talk to the City " Anderson replied that he had nocontract with the city, that how the city let its contract wasnone of his business, and that he had no intention of talking tothe cityAnderson thereupon asked Christian to move thepicket closer in to the situs of Bell's project, that perhaps thenhis employees would not have to cross the picket line andwould return to work According to Anderson, Christian statedthat "he wasn't about to move the picket up there and it wasgood advertising where it was."Following the above conversation Anderson checked withhis attorney and was advised by him that the area "closer in"to the Bell situs was in fact public property. In the afternoonof the same day, February 27, Anderson again called Christianand apprised him of having received such advice from hisattorney. Anderson testified that Christian responded with thestatement that "somebody would have to tell him where tomove the picket." According to Anderson, Christian againrequested him to call the City "because he didn't like the waythey were letting their contracts " Anderson testified that herecalled Christian stating the foregoing several times, addingthat "there was plenty of small union contractors that coulddo that work." Anderson further quoted Christian as saying, "Iknow that the Beck company is too big to be doing a little joblike that, but there's still plenty of small union contractorsthat could be doing the same work that Bell is doing." As tothe termination of this conversation, Anderson testified,"[We] really didn't arrive at any great conclusion about whowould tell them where to place the picket." 10 Later the sameday, Anderson sent Christian the following TelegramCONFIRMING OUR TELEPHONE CONVERSATIONS THIS DATE,WE AGAIN REQUEST THAT CARPENTERS PICKET BEREMOVED FROM PRESENT MOCKINGBIRD LOCATION TOIMMEDIATE AREA WHERE BELL CONSTRUCTION COMPANY ISPERFORMING WORK AS YOU HAVE BEEN ADVISED, PICKET ISAPPROXIMATELY ONE MILE FROM THIS PRIMARY JOB SITEWHICH CAN BE REACHED BY PUBLIC ROAD, AND PICKET HASINTERRUPTED AND STOPPED WORK OF HENRY C BECKCOMPANY FOR AMERICAN AIRLINES AT THE TERMINALBUILDING AND THE HANGER WORK ON LEMMON AVENUE,APPROXIMATELY THREE MILES AWAY PICKET HAS STOPPED10 Aside fromthe conflicting testimonyof Christian, which ishereinafter discussed,Respondent in its brief arguesthatAnderson'stestimonyis to be interpreted to the effect that Christianrequested him(Anderson) to call the city for the purposeof ascertainingtheplacewhere the picket couldbe postedon city propertyFrom myobservation of the witness, and from a careful study of his entiretestimony,Idisagree.While it is conceivable that this could have been apurpose, I am convincedand find thatChristian's principal purpose inrequesting or suggesting thatAndersonmake this call is reflected in thetestimony cited above.I I The foregoing testimonyof Thompsonwas not in substantialdispute withthat of Christian concerning this aspect of the conversa-199WORK OF OTHER CONTRACTORS AT LOVE FIELD ASADVISED, WE CANNOT CONTROL WAY CITY OF DALLASCONTRACTS WORK. AS FURTHER ADVISED, WE CONSIDERTHIS PICKET TO BE UNLAWFUL AND WE WILL ACCORDINGLYTAKE ACTION WITH THE NLRB AND THE COURTS.Sterlin Thompson, the president of Security ConstructionCompany, telephoned Business Agent Christian at about 4 30p in on February 27 Thompson asked Christian "what he wasdoing to us," stating that Security had no controversy with theUnion Christian said that the picketing was directed at the EdBell Construction Co , that Bell was paying substandard wages,and that he could not help it if the men would not work onthe Security project When Thompson asked Christian why thepicket had been placed at Cedar Springs and Mockingbird,Christian stated that he did not know where else to place itThompson then asked if the picket could be moved "a littlecloser to Bell's job," stating that "if it was moved past ourgates maybe our men would come to work " Christian repliedthat he would have to talk to his attorney before he couldconsider moving the picket" Although initially advised thatthe picketing was directed against Bell '12 Thompson testifiedthat he kept "pressuring" Christian for the reason that "wewere being penalized or that our people wouldn't come towork if his controversy was just with Ed Bell ConstructionCompany " Thompson testified that Christian finally re-sponded as followsAnd it finally came out, he told me that the contioversyreally wasn't with Ed Bell, it was with the City, due to thefact that they left their contracts with the heavy andhighway rate rather than the budding construction ratebasis andHe also said to me that, further on in ourconversation, that he wasn't supposed to say this to me butthat if I could put some pressure on the City of Dallas that Icould possibly help to get this matter of contracts changed,and also further in the conversation I asked him if thispicket was a result of the controversy on the wages at theregional airport and he told me yes, that it wasTurning now to the testimony of Christian, Christianconceded having conversations with the contractor representa-tives on each of the occasions discussed above While I do notdeem it necessary to detail his substantially similar versions ofthe undisputed aspects of these conversations, the salient partof Christian's testimony consisted ofdenialsthat he made anyof the following statements to the contractors as testified toby them (1) that he told Sudderth that he should put pressureon the city of Dallas to quit awarding "this type ofcontract" ,13 (2) that he told Anderson that "the City didn'thave any right to let contracts that way," or that he (theUnion) had a battle with the city, or that he asked Andersonto take any action with respect to the city, or that he didn'tliketheway the city was letting the contracts, or thattionChristian added that he told Thompson that he did not know if itwas legal(in the public property sense)to picket further into Love Fieldand that he would discuss this with his attorney12 Thompson said that when so advised by Christian,he replied,"Well, I can tell that by the sign."13 In this connection Christian testified, "I believe I did make aremark to him that I thought Dallas made a mistake by letting it to acontractor that paid substandard wages. But I did not ask him to doanything about trying to correct it " 200DECISIONSOF NATIONALLABOR RELATIONS BOARDAnderson (the Beck Company) should quit doing business withthe city of Dallas, or that he should put pressure on the city orMr Bickley, and (3) that he told Thompson that his realcontroversy was with the City for letting this contract, or thathe should put pressure on the city of Dallas, or that he toldThompson that he (Christian) would appreciate it if Thompsonwould put pressure on the city of Dallas, or words to thateffect. Additionally, Christian testified that Thompson did askif the picketing was for the purpose of pressurizing the city inconnection with the Regional Airport controversy (which isdiscussed hereinafter) but that he responded that any relationbetween the picketing and the latter controversy had nevercrossed his mindIdo not credit the foregoing denials by Christian. From myobservation of them as they testified, Sudderth, Anderson, andThompson impressed me as credible witnesses Each testifiedas to separate conversations which they had with Christian andeach testified as to substantially similar statements made tothem by Christian I do not believe that their testimony wasfabricated and I credit these witnesses.In addition to the foregoing aspects of this case, theGeneral Counsel adduced testimony from two witnesses to theeffect that at about noon on March 1, the Respondent's picketsignwas changed to make reference to "Love Field" ratherthan to BellWilliam R Beeman, Jr , an architectual superin-tendent employed by Jack Corgan & Associates, testified thatat this time he observed a picket in the area of the statue witha sign that "made reference to Love Field " He testified thathe did not observe or could not recall anything further as tothe legend on the sign which he observed at this time Willie D.Overton, superintendent to Bell, testified that on the samedate he observed that the picket sign was changed to read"Love Field employees or Love Field workers." He could notrecall anything else of this legend and said that as far as heknew the sign did not bear the name of any labor organizationOn behalf of the Respondent, Elzy F. Crawford, the onlyindividualwho picketed on March 1, testified that the legendof the sign on this date was exactly the same as that set forthearlier in this Decision.Although subjected to vigorouscross-examination, Crawford's testimony was not shaken onthis point Business Agent Christian, who was in charge of thepicketing at Love Field, testified that only one picket sign wasever utilized at Love Field and that the language reflectedthereon was never changed since the inception of the picket-ing. In this instance I credit the testimony of Overton andChristian. Accordingly, and in the absence of more substantialevidence to support the uncertain testimony of Beeman andCrawford, I find that the General Counsel has failed toestablish by a preponderance of the credible evidence that thelegendon the picket sign was changed in the mannerapparently indicated by these latter witnessesB ConclusionsWith the possible exception of the situs where the picketingtook place for the first 3 days, the significance of which I shalldiscuss below, the picketing in this case appears to have beenlawful under the standards established by the Board in theMoore Dry Dockcase 14 However, in thePlauche Electric- case,' 5 and more recently in theL.G Electric Contractorscase 16 the Board commented on these standards indicatingthat they are "not to be applied on an indiscriminate `per se'basis, but are to be regarded merely as aids in determining theunderlying question of statutory violation " In any of thesesecondary boycott situations the ultimate determination de-pends upon the Union's objective "Often `the line is fine,' andcircumstances of the particular case must supply the answer towhich the way the chips must fall .,,1 7The Respondent, in denying that it engaged in secondaryactivity, asserts that the sole purpose in picketing here was foran informational purpose, viz , to inform the public that it wasprotesting Bell's payment of alleged substandard wages. It alsocontends that its alleged compliance with theMoore Dry Dockstandards lends further support that this was the sole object ofthe picketing. For the reasons set forth below, I disagreeNotwithstanding the legend on the picket sign, in myopinion the evidence in this case establishes that, at the veryleast, a purpose of the picketing was intended to enmesh thesecondary employers involved herein Direct evidence that thiswas so is the credited testimony of Security and Beck officialsto the effect thatBusinessAgent Christian requested them toput pressure on the city of Dallas to cease awarding the type ofcontract in the heavy construction industry such as that ineffect between Dallas and Bell covering the expansion ofparking lot facilities at Love Field Christian admittedly wasopposed to the letting of such contracts and he did nothesitate to say so while on the stand Acknowledging that hewas familiar with the distinction made by the city of Dallas incontracting for highway and heavy construction industry ascontrasted to the building and construction industry, ChristiantestifiedWell, I'll have to answer you this way. Years ago we foughtto try to keep the bridge building and it got into this samesituation, just gradually deteriorating and getting wagesdown so cheap Then we started even trying to organize itas a cheaper rate, which is, if you are not familiar with it,the Texas Highway Department will just almost refuse tohavea unioncontractorbuild highwaysWe have been moved completely out of that field for thatreason, and this is why we think we at least ought to havethe right to advertise when people try to tear down theconstruction work in thesame manner.Now, we are also having the same problem with those samepeople coming right off of the highways into our shoppingcenters, into other areas, and try to cut down the wages asthough they have done on the highway work,and we aregoing to, if the law will let us, try to advertise this to thepublic,whichwe are doing in this case [Emphasissupplied ]r x r^ sThe only thing I can say to that is we are picketing becausehe [Bell] is doing the work that rightfully ought to be done14Sailors'Union of the Pacific (Moore Dry Dock Company),92NLRB 547 Thestandards enunciated in this case are that (1) thepicketing is strictly limited to times when the situs of the dispute islocated on the secondary employers-premises,(2) at the time of thepicketing the primary employer is engaged in its normal business at thesitus,(3) the picketing is limited to places reasonably close to thelocation of the situs,and (4)the picketing discloses clearly that thedispute iswiththe primary employer.15InternationalBrotherhood of Electrical Workers Local Union 861(Plauche Electric, Inc ),135 NLRB 25016 InternationalBrotherhood of Electrical Workers, LocalUnionNo 11, AFL-CIO, CarpentersUnionLocal No. 710,and Plumbers andSteamfitters Local 494 (L. G. Electric Contractors, Inc),154 NLRB766.17 Local 761,InternationalUnion of Electrical,Radio and MachineWorkers vNLRB,278F2d282,285(CA.DC) LOCAL 198, CARPENTERSby Carpenters and being paid the building trades rateAlthough in the above testimony Christian asserted that theUnion is concerned with the "cheap wages" being paid in thehighway and heavy construction industry, I think it significantthat he also alluded to the fact that the Texas HighwayDepartment would not contract with union employers andthat the work at issue here "rightfully ought to be done bycarpenters and being paid the building trades rate " Whateverthe Union's good faith in protesting alleged substandard ratespaid by Bell, I think it would be unrealistic to conclude thatthiswas the sole or principal purpose here. Upon the entirerecord in this case, I am persuaded and find that an object ofthe Union's picketing in this situation was to induce the city ofDallas, by means of pressure from the secondary employers(Beck and Security), to award contracts in the heavy construc-tion industry to Union employers rather than to nonunionemployers.Aside from the testimony of employer representatives thatthey were asked by Christian to put pressure on the city ofDallas for the aforementioned purpose, there is other evidenceto support the conclusion that the picketing engaged in by theRespondentwas deliberately designed to enmesh neutralemployers in its dispute with the city of Dallas. Thus, I think itsignificant that for the first 3 days the place of picketingoccurred more than one-half mile from the situs where Bellwas engaged in the performance of its work. This was theintersection of two principal city streets, one of which was themain entrance to Love Field. As heretofore noted, employeesof all contractors engaged in work at the airport used thisentrance to gain access to their respective jobsites. As anexplanation for choosing this place to picket, Christiantestified that the Respondent was not sure of the boundariesof Bell's work. I cannot accept this explanation. Thus, it willbe recalled that Christian testified that he spoketo Bell'ssuperintendent in early February to inquire as to the ratesbeing paid by Bell If Christian at this time was not madeaware that Bell's employees were working at the situs of theairport parking lot, surely it would have taken very little efforton his part to ascertain that this was the fact Although thepicket was ultimately moved closer to the Bell jobsite, by thistime the damage had already been done. As previously noted,the place of picketing for the first 3 days was over one-halfmile removed from the Bell jobsite Such a distance from thesituscannotbe said to be a place "reasonably close to thelocation of situs i 8 While I do not find that the picketing atthe situs on the first 3 days wasper seunlawful, (such is notalleged in the complaint), I do find that the Union's picketingat the intersection of Mockingbird and Cedar Springs Streetsfor a 3-day period is further evidence that an objective of theUnion was to enmesh other, neutral employers who wereengagedon other projects at the Love Field airport.18 SeeLocal 25, International Brotherhood of Electrical Workers,AFL-CIO Building Trades EmployersAssociation),169 NLRB No.132, wherein the Board held that picketing one half to three quarters ofamile away from the situs was not reasonably close to the location ofthe situs19 N. Alex Bickley, the Dallas City Attorney,testified that the costofthenewairportispresentlyestimatedatapproximately$400,000,000 This airport eventually will replaceLove Field.20 Respondent is not a memberof the Council21Sheet Metal Workers InternationalAssociation,et al (PatrickHerring)169 NLRB No.130, reliedon by theRespondent is factuallydistinguishable from the instant case Here,statements disclosing theUnion's unlawful objectiveswere madeby Christianto three differentemployer representatives.Although the conversations in which these201The General Counsel also points to the fact, as the recordestablishes, that in latter January and early February 1968, theUnited States Department of Labor conducted a 2-weekhearing to determine whether highway and heavy constructionrates or the building and construction rates should apply tovarious work involved in the forthcoming construction of anew regional airport between Dallas and Fort Worth i 9 Al-though the Respondent was not a direct party to thisproceeding, Business Agent Christian testified at this hearing atthe behest of the Fort Worth Building Trades Council2°However, and whatever the possible connection between thecoincidental timing of the picketing and the occasion of theDepartment of Labor hearing, I do not rely on this factor infinding the violation herein There is, in my opinion, sufficientother evidence, as heretofore discussed, to establish theunlawful objective.In sum, and for the reasons set forth above, I conclude andfind that the Respondent threatened, restrained, and coercedthe Security Construction Co., and Henry C. Beck Companyfor the heretofore proscribed object within the meaning ofSection 8(b)(4)(ii)(B) of the Act. SeeLocal 25, InternationalBrotherhood of ElectricalWorkers,AFL-CIO (BuildingTrades Employers Association),169 NLRB No. 132;Interna-tionalLongshoremen's Association, et al. (The Board ofHarbor Commissioners),137 NLRB 1178.21 It is immaterialthat the Respondent may have had an additional lawfulobjective. 22 In view of the widespread work stoppages by theemployees of secondary employers, which I am persuaded wasat least partially due to the situs chosen by the Union toconduct its first 3 days of picketing, I find that Respondent'sconduct here also violated Section 8(b)(4)(1) of the Act.' 'IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe course of conduct chargeable to Respondent Union, setforth in section III, above, since it occurred in connection withthe operations described in section I, above, have a close,intimate and substantial relation to trade, traffic and com-merce among the several States, and, absent correction, wouldtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceV. THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act In view of theserious nature of the violations found herein, it may reason-ably be anticipated that Respondent will engage in similarstatements were made were initiatedby the employers,it is particularlysignificant that ChristianadvisedThompsonthat, "the controversyreallywasn't with Ed Bell,itwas withthe City, due tothe fact thatthey had let their contracts with the heavy and highway rate,ratherthan the building and construction rate basis." I would viewthis, andsimilar statementsmade by Christian,as admissions against interestIndeed, citingHartsellMills Co. v. N.L R.B.,I1 I F.2d 291, 293 (C.A.4), the Board has frequently stated that analogous employer admissionsof unlawful motivation in 8(a)(3) cases is direct evidence of a purposeto violatethe statute and is of atypethat is "rarely obtainable "22NortheasternIndiana Building and ConstructionTrades Council,et al.(CentlivreVillage Apartments),148 NLRB 85423Local 125,international Brotherhoodof ElectricalWorkers,AFL-CIO (BuildingTrades EmployersAssociation),supra 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practices I will, therefore, recommend that theRespondent Union cease and desist from engaging in suchunfair labor practices with respect to any other person engagedin commerce or in an industry affecting commerceUpon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the followingCONCLUSIONS OF LAW1Local Union 198, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2Security Construction Co and Henry C. Beck Companyare individual employers engaged in commerce or in anindustry affecting commerce within the meaning of the Act.3By inducing and encouraging individuals employed bySecurity and Beck, and other employers, to engage in strikes orrefusals in the course of their employment to perform services,an object thereof being to force the above-named employersand others, to cease doing business with the city of Dallas, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(4)(i) and (n)(B)of the Act.4By the Act described above in paragraph 3 for theobjects set forth above in said paragraph, Respondent didthreaten, coerce and restrain, and is now threatening, coercingand restraining Security and Beck, persons engaged in com-merce and in an industry affecting commerce, and theRespondent thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(b)(4)(i) and(ii)(B) of the Act5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case, Irecommend that Respondent, Local Union 198, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO, itsofficers, agents, successors, and assigns, shall.1Cease and desist from.(a) Inducing or encouraging any individual employed bySecurity and Beck, or by any other person engaged incommerce, or in an industry affecting commerce, to engage ina strike or a refusal in the course of his employment to use,manufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities, or toperform any services; or(b)Threatening, coercing or restraining Security, Beck, orany other person engaged in commerce or in an industryaffecting commerce where an object thereof is to force andrequire the aforesaid employers and others to cease doingbusiness with the city of Dallas2Take the following affirmative action, which I findnecessary to effectuate the policies of the Act.(a) Post at its business office, meeting halls, and all otherplaceswhere notices to members are customarily posted,copies of the attached hereto marked "Appendix X24 Copiesof said notice, on forms provided by the Regional Director forRegion 16, shall, after being duly signed by a representative ofthe Respondent, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for a period of 60consecutive days thereafter in conspicuous places, including allplaceswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material(b) Furnish to the Regional Director for Region 16 signedcopies of said notice for posting by Security and Beck, ifwilling, in places where notices to employees are customarilyposted Copies of said notice, to be furnished by the RegionalDirector, shall, after being duly signed by the Respondent, beforth with returned to the Regional Director for disposition byhim(c)Notify the Regional Director for Region 16, in writing,within 20 days from the date of the receipt of this Decisionand Recommended Order, what steps it has taken to complyherewith .2124 In the event that this Recommended Order be adopted by theBoard,the words"aDecision andOrder"shall be substituted for thewords "the Recommended Order of a Trial Examiner" in the notice Inthe further event that the Board'sOrder be enforced by a decree of theUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order "25 In the event that this Recommended Order be adopted by aBoard, this provision shall be modified to read "Notify said RegionalDirector in writing,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF Local Union 198, UnitedBrotherhood of Carpentersand Joinersof America, AFL-CIOPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify you thatWE WILL NOT induce or encourage any individual em-ployed by Security Construction Co , Henry C. BeckCompany, or any other person engaged in commerce or inan industry affecting commerce (except employees ofemployers with whom we have a direct dispute) to engagein a strike or refusal in the course of his employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, materials, articles, or commodities, orto perform any services where an object thereof is to forceor require any of the aforesaid employers, or any otheremployer or person, to cease doing business with the city ofDallasWE WILL NOT threaten, coerce, or restrain any of theabove-named employers or persons, or any other personengaged in commerce or in an industry affecting commerce,where an object thereof is to force or require saidemployers or others to cease doing business with the city ofDallasLOCAL UNION 198,UNITED BROTHERHOOD OF CAR-PENTERSAND JOINERS OF AMERICA,AFL-CIO(Labor Organization) LOCAL 198, CARPENTERS203DatedByIfmembers have any question concerning this notice or(Representative)(Title)compliance with its provisions, they may communicate directlyThis notice must remain posted for 60 consecutive days fromwith the Board's Regional Office, 8A24 Federal Office Buildingthe date of posting, and must not be altered, defaced, or covered819 Taylor Street, Fort Worth, Texas 76102 Telephoneby any other material.334-2934